                                                                          Case 4:21-mc-80184-YGR Document 31 Filed 08/05/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                    UNITED STATES DISTRICT COURT
                                                                  5                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7

                                                                  8   APPLE INC.,                                       Case No.: 21-MC-80184-YGR
                                                                  9                Plaintiff,                           ORDER OF REFERENCE TO MAGISTRATE
                                                                                                                        JUDGE HIXSON FOR SUBPOENA COMPLIANCE
                                                                 10          vs.                                        DISPUTE
                                                                 11   MATCH GROUP, INC.,
                                                                 12                 Defendant.
                               Northern District of California
United States District Court




                                                                 13

                                                                 14          Pursuant to Local Rule 72-1, this matter is REFERRED to Magistrate Judge Thomas S. Hixson
                                                                 15   for consideration. Judge Hixson will advise the parties of how the matter will proceed.
                                                                 16

                                                                 17          IT IS SO ORDERED.
                                                                 18   Dated: August 5, 2021
                                                                                                                       _______________________________________
                                                                 19                                                            YVONNE GONZALEZ ROGERS
                                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                                 20

                                                                 21       MagRef Email;
                                                                      cc: Judge Thomas S. Hixson
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
